Exhibit 99.1 Management’s responsibility for financial reporting The accompanying consolidated financial statements of Corus Entertainment Inc. and all the information in this Annual Report are the responsibility of management and have been approved by the Board of Directors. The consolidated financial statements have been prepared by management in accordance with Canadian generally accepted accounting principles and include a reconciliation to U.S. generally accepted accounting principles.When alternative accounting methods exist, management has chosen those it deems most appropriate in the circumstances.Financial statements are not precise since they include certain amounts based on estimates and judgments.Management has determined such amounts on a reasonable basis in order to ensure that the consolidated financial statements are presented fairly in all material respects.Management has prepared the financial information presented elsewhere in this annual report and has ensured that it is consistent with the consolidated financial statements. Corus Entertainment Inc. maintains systems of internal accounting and administrative controls of high quality, consistent with reasonable cost.Such systems are designed to provide reasonable assurance that the financial information is relevant, reliable and accurate and that the Company’s assets are appropriately accounted for and adequately safeguarded.During the past year, management has maintained the operating effectiveness of internal control over external financial reporting.As at year end, we have determined that internal control over financial reporting is effective and Corus Entertainment Inc. has achieved compliance with the requirements set by the U.S. Securities and Exchange Commission (“SEC”) under Section 404 of the U.S. Sarbanes-Oxley Act (“SOX”).In compliance with Section 302 of SOX, Corus Entertainment Inc.’s Chief Executive Officer and Chief Financial Officer provided to the SEC a certification related to Corus Entertainment Inc.’s annual disclosure document in the U.S. (Form 40-F).The same certification was provided to the Canadian Securities Administrators. The Board of Directors is responsible for ensuring that management fulfills its responsibilities for financial reporting, and is ultimately responsible for reviewing and approving the consolidated financial statements.The Board carries out this responsibility through its Audit Committee. The Audit Committee is appointed by the Board, and the majority of its members are outside unrelated directors.The Committee meets periodically with management, as well as the external auditors, to discuss internal controls over the financial reporting process, auditing matters and financial reporting items, to satisfy itself that each party is properly discharging its responsibilities, and to review the annual report, the consolidated financial statements and the external auditors’ report.The Committee reports its findings to the Board for consideration when approving the consolidated financial statements for issuance to the shareholders.The Committee also considers, for review by the Board and approval by the shareholders, the engagement or re-appointment of the external auditors. The consolidated financial statements have been audited by Ernst & Young LLP, the external auditors, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), on behalf of the shareholders. Ernst & Young LLP has full and free access to the Audit Committee. signed signed John M. Cassaday President and Chief Executive Officer Thomas C. Peddie fca Senior Vice President and Chief Financial Officer Report of independent auditors To the shareholders of Corus Entertainment Inc.
